Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Examiner’s Comments
This action is in response to applicant’s amendment received 12/16/2021.
The Examiner notes that the office action below may reference support found in the cited prior art by indicating element numbers, figures or by pointing out a specific paragraph (PAR) number in which support can be found.  The PAR number referenced corresponds to paragraph number beginning in the "Detailed Description" of the disclosure unless otherwise noted.  The pending claims are now 1, 4-24.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 9-10, 15-16, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2020/0205532 to Streng et al.
With regard to claim 9, an apparatus adapted for being carried by a user, comprising: a pack (18) including a first side having at least one strap for carrying the pack (figs. 1, 17) and a second side opposite the first side including at least one load rail (30), the load rail including a portion spaced from an adjacent surface of the pack so a connector may be inserted in a space between the load rail and the surface to connect one or more items to the load rail (PAR 0035 discloses the fabric sidewalls of the pack within the rigid rails 30, permit external attachment points, i.e. because the rails are fastened to the pack at their respective ends, a space exists between rail and pack between the end portions, i.e. the space exists in an intermediate portion of the rail 30).
With regard to claim 10, Streng discloses a plurality of load rails on the second side (fig. 1 shows rails 30 on a plurality of sides).
With regard to claim 15, an apparatus adapted for being carried by a user, comprising: a pack (18) including a first side having at least one strap for carrying the pack (figs. 1, 17) and a second side opposite the first side including at least one load rail (30) having first and second end portions connected to the pack and an intermediate portion between the end portions not in contact with an adjacent surface of the pack (PAR 0035 discloses the fabric sidewalls of the pack within the rigid rails 30, permit external attachment points, i.e. because the rails are fastened to the pack at their respective ends, a space exists between rail and pack between the end portions, i.e. the space exists in an intermediate portion of the rail 30).
With regard to claim 16, a load rail (30, figs. 4-6) including a plurality of openings (60a, 60b); and fasteners for removably securing the load rail to the pack (PAR 0023, 0027, figs. 4-6, disclose rail 30 with bag 14, but can be pack 18 with straps shown in fig. 17, attachable via fasteners).
Claims 1, 9-10, 12, 15, 20-24, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2019/0223579 to Postolek.

With regard to claim 9, an apparatus adapted for being carried by a user, comprising: a pack (4, fig. 2) including a first side having at least one strap for carrying the pack (fig. 1) and a second side opposite the first side including a plurality of load rails (8), the load rails including a portion spaced from an adjacent surface of the pack so that a connector may be inserted in a space between the load rail and the surface to connect one or more items to the load rail (the load rails 8 are fastened to the pack over recessed canal portions 8, thereby leaving a space there between so that a connector may be inserted therein, PAR 0013).
With regard to claim 10, Postolek discloses a plurality of load rails on the second side (figs. 1-4 show load rails 8 extending from one side of the pack surface to the opposite, second side of the pack surface and PAR 0013 further discloses that the load rails may be attached to any hard or soft surface of a pack or bag).
With regard to claim 12, wherein the plurality of load rails are removably attached to the pack and are not connected to each other (fig. 2 shows load rails 8 independently attached to pack surface).

With regard to claim 21, wherein the connector comprises a threaded fastener (PAR 0015 discloses using screws to connect gear items to load rails 8 via holes 14, figs. 2-4).
With regard to claim 22, wherein the connector comprises a threaded fastener projecting through the load rails (PAR 0015 discloses using screws to connect gear items to load rails 8 via holes 14, figs. 2-4).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  

Claims 1, 4-8, 11, 13-14, 18-20, are rejected under 35 U.S.C. 103(a) as being unpatentable over US 2020/0205532 to Streng et al in view of US 2018/0014626 to Tang.
With regard to claims 1, 11, Streng discloses the invention substantially as claimed including, an apparatus capable of securing one or more items to a pack adapted for being carried by a user, comprising: load rails (30, figs. 1, 4-6) including a plurality of openings (60a, 60b); and fasteners for removably securing the load rail to the pack (PAR 0023, 0027, figs. 4-6, disclose rail 30 with bag 14, but can be pack 18 with straps shown in fig. 17, attachable via fasteners); and wherein the plurality of openings (60a, 60b) extend along a portion of the load rail intermediate first and second ends of the load rail adapted for connecting to the pack (openings 60a, 60b extend from ends and in between thereof).  Although the plurality of openings extending along the rail are clearly capable of securing items via an attached connector, Streng does not disclose the use of a separate connector and one extending across a second side of the pack.  It is well known in the art and common practice to externally secure extra gear to a bag or 
With regard to claims 4, 18, wherein some of the openings on the rail are D-shaped, and the D-ring formed by a loop projecting from one lateral side of the rail (PAR 0038 discloses projecting extension from the rails such as handles, fig. 21, and D-rings, fig. 23).
With regard to claim 5, wherein the intermediate opening comprises a slot (some openings are apertures 60a, 60b, for fasteners, some openings are slots 40, fig. 6) and both openings are capable to receive an external gear connector.
With regard to claim 6, the load rail comprises an intermediate portion bounded by ends and wherein the ends comprise depending feet (figs. 4-6 show feet portions, undesignated, on rail 30).
With regard to claim 7, wherein end portions of the load rail extend at an angle relative to a longitudinal axis of the load rail figs. 1, 4-6 show angled end portions on rail 30).
With regard to claim 8, wherein the load rail is generally C-shaped (figs. 1, 4-6, 13, show load rail 30 forming a C-shape).

With regard to claim 14, wherein end portions of the at least one load rail contact a surface of the pack and an intermediate portion of the at least one load rail is elevated above the surface of the pack (rail end portions 30 attached at 60a while remainder of rail is elevated above surface of pack 14, 18).
With regard to claim 19, an apparatus adapted for being carried by a user, comprising: a pack (18) including a first side having at least one strap for carrying the pack (figs. 1, 17) and a second side opposite the first side including at least one load rail (30).
With regard to claim 20, wherein end portions of the at least one load rail contact a surface of the pack and an intermediate portion of the at least one load rail is elevated above the surface of the pack (rail end portions 30 attached at 60a while remainder of rail is elevated above surface of pack 14, 18).
Claim 17 is rejected under 35 U.S.C. 103(a) as being unpatentable over US 2020/0205532 to Streng et al.
As discussed above and with regard to claim 17, Streng discloses the invention substantially as claimed including an apparatus adapted for being carried by a user, comprising: a pack (18) including a first side having at least one strap for carrying the pack (figs. 1, 17) and a second side opposite the first side including at least one load rail (30); and wherein the pack comprises a rigid panel (28, PAR 0026).  Streng further discloses that bottom panel is attached to 52a-d, but does not explicitly disclose the .
Response to Arguments
Applicant's arguments filed 12/16/2021 have been fully considered but they are not persuasive.  
Applicant's arguments with respect to claims 1, 9, 15, have been considered but are moot in view of the new ground(s) of rejection. For the reasons above, the grounds for rejection are deemed proper.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Nash whose telephone number is 571-272-4465.  The examiner can normally be reached on Monday – Friday from 8 a.m. to 4 p.m. EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached at 571-272-4544.  The official fax number for this Group is: 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For more information about the PAIR system, see www.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/BRIAN D NASH/
Primary Examiner, Art Unit 3734

1/6/2022